DETAILED ACTION
This office action is in response to application filed on 3/26/2020.
Claims 1 – 23 are pending.
Priority is claimed as 371 application of PCT/SE2017/050941 (filed on 9/27/2017).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 – 10, 14, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US 20150051749, prior art part of IDS dated 9/13/2021, hereinafter Hancock), in view of Oeda (US 20120096169, prior art part of IDS dated 9/13/2021).

As per claim 1, Hancock discloses: A method of automated improving of quality of service (QoS) of a data center, the data center comprising a power supply unit (PSU) (Hancock figure 5 and [0149] – [0152]), the method being performed in the server comprising: 
receiving, from the probe across the signaling interface information about transients being detected on the power grid; (Hancock [0152]: “The monitoring and control system can monitor utility feeds, including surge protectors, trip units, and transformers and can detect ground faults, voltage sags, voltage swells, momentary interruptions and oscillatory transients”.)
automated updating a reliability of the data center, based on the received information about transients being detected; (Hancock [0007]: “iteratively determining system parameters may also include calculating an efficiency metric for the electrical distribution system based on at least one of a redundancy level of the electrical distribution system and outdoor climate at a geographical location of the electrical distribution system. Iteratively determining system parameters may further include calculating a current system reliability metric for the electrical distribution system based on measurements of power quality at a plurality of measurement points in the electrical distribution system”.)
Hancock did not explicitly disclose:

However, Oeda teaches:
and sending, to a central management system, a request for migration of the workload, when the updated reliability of the data center is lower than a reliability required by the workload. (Oeda [0061]: “migrating an application and guest operating system from one server to another. The process of FIG. 15 might be triggered by manually by an administrator, or can be triggered automatically, and can be carried out as a process of virtualization manager 620 or other programs running in the data centers. For example, the process may be triggered to automatically migrate an application when the power consumption at the local data center exceeds the upper threshold 12503 in power consumption table 1250. Another trigger may be when performance of an application falls below a predetermined level as required for high availability or mission critical applications, so that load balancing or load distribution is required to reduce the load on the local data center by migrating one or more applications to a remote data center. The process might be triggered manually by an administrator setting up a remote data center as a contingency for taking over the application in case of failure at the local data center. Also, migration of an application within a local data center might be desired in the case of installation of new equipment, load balancing among existing equipment, optimization of power consumption, or the like”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Oeda into that of Hancock in order to send, to a central management system, a request for migration of the workload, when the updated reliability of the data center is lower than a reliability required by the workload. Hancock teaches monitoring system parameters and determine reliability score of the system. One of ordinary skill in the art can easily see that reliability of a system can be the factor to migrate a task, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim 6, Hancock and Oeda further teach:
The method according to claim 1, wherein updating the reliability is performed periodically. (Hancock figure 5 and [0149] – [0152])

As per claim 8, Hancock and Oeda further teach:
The method according to claim 1, wherein the PSU (23) is comprised within a power system infrastructure of the data center, and wherein the server is comprised within a server infrastructure of the data center. (Hancock [0149])

As per claim 9, Hancock and Oeda further teach:
The method according to claim 1, where the method is performed by a data center management within the server. (Hancock figure 2 and [0129])

As per claim 10, Hancock and Oeda further teach:
The method according to claim 9, wherein the data center management resides in a container or a virtual machine of the server. (Hancock [0116])

As per claim 14, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 6 and is therefore rejected under the same rationale.

As per claim 20, Hancock and Oeda further teach:
The server according to claim 14, where the probe comprises a passive probe. (Hancock [0152])
. 

Claims 2 – 5, 7, 15 – 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock and Oeda, and further in view of Baek et al (US 20140189706, hereinafter Baek).

As per claim 2, Hancock and Oeda did not teach:
The method according to claim 1, further comprising requesting, from a database, the reliability required by the workload; and receiving from the database the requested reliability required by the workload
However, Baek teaches:
The method according to claim 1, further comprising requesting, from a database, the reliability required by the workload; and receiving from the database the requested reliability required by the workload. (Baek [0025] – [0026])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Baek into that of Hancock and Oeda in order to request, from a database, the reliability required by the workload; and receiving from the database the requested reliability required by the workload. Baek teaches obtaining a workload’s reliability requirement can help scheduling the workload 

As per claim 3, Hancock, Oeda and Baek further teach:
The method according to claim 2, wherein the receiving the information about transients comprises receiving information about a strength of detected transients and about a number or rate of the detected transients having said strength. (Hancock [0334] – [0335])

As per claim 4, Hancock, Oeda and Baek further teach:
The method according to claim 3, wherein the sending the request comprises detecting that the updated reliability of the data center is lower than the reliability required by the workload, when the information about transients detected by the probe comprises that the number or rate of transients exceeds a pre-determined second threshold, and that said strength exceeds a pre-determined first threshold. (Oeda [0061] and Hancock [0334] – [0335].)


As per claim 5, Hancock, Oeda and Baek further teach:
(Baek [0025] – [0026])

As per claim 7, Hancock, Oeda and Baek further teach:
The method according to claim 2, wherein the reliability required by the workload is coded in a tag that is stored in the database. (Baek [0025] – [0026])
As per claim 15, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 7 and is therefore rejected under the same rationale.

Claims 11 – 13, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeda, in view of Hancock.

As per claim 11, Oeda discloses: A method of improving quality of service (QoS) of two or more data centers each having a workload, the method being performed in a central management server that is connected to said two or more data centers located at different locations, where the central management server has information about a reliability of each one of said two or more data centers, the method being automated comprising: 
receiving from a first of said two or more data centers a request for migration of a workload from a server within said first data center, when an updated reliability of the first data center is lower than a reliability required by the workload, (Oeda [0059]: “FIG. 15 illustrates a flow chart of a process for provisioning resources for migrating an application and guest operating system from one server to another. The process of FIG. 15 might be triggered by manually by an administrator, or can be triggered automatically, and can be carried out as a process of virtualization manager 620 or other programs running in the data centers. For example, the process may be triggered to automatically migrate an application when the power consumption at the local data center exceeds the upper threshold 12503 in power consumption table 1250”.)
identifying a second data center of said two or more data centers, said second data center having a reliability that is equal to, or higher than, the reliability that is required by the workload, (Oeda [0066]: “Once the search for required resources in a local data center has failed to locate resources that meet the requirements, the process starts to search for the required resources in the remote data centers”.)
and migrating the workload to the second data center. (Oeda [0061]: “Another trigger may be when performance of an application falls below a predetermined level as required for high availability or mission critical applications, so that load balancing or load distribution is required to reduce the load on the local data center by migrating one or more applications to a remote data center”.)
Oeda did not disclose:
the request being triggered by transients detected on a power input of a power supply unit (PSU) providing power to the server within the first data center.
However, Hancock teaches:
the request being triggered by transients detected on a power input of a power supply unit (PSU) providing power to the server within the first data center. (Hancock figure 5 and [0149] – [0152])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hancock into that of Oeda in order to have the request being triggered by transients detected on a power input of a power supply unit (PSU) providing power to the server within the first data center. Hancock teaches monitoring system parameters and determine reliability score of the system. One of ordinary skill in the art can easily see that reliability of a system can be the factor to migrate a task, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim 12, Oeda and Hancock further teach:
The method according to claim 11, further comprising periodically receiving updated information about the reliability of said two or more data centers. (Hancock figure 5 and [0149] – [0152])

As per claim 13, Oeda and Hancock further teach:
The method according to claim 11, being performed by an orchestrator of the central management server. (Hancock figure 2 and [0129])

As per claim 22, it is the system variant of claim 11 and is therefore rejected under the same rationale.
As per claim 23, it is the system variant of claim 12 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bose et al (US 20050257078) teaches calculate reliability of a module includes monitor of power and other factors;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196